

114 HR 5696 IH: Coding Technology Improvements Act
U.S. House of Representatives
2016-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5696IN THE HOUSE OF REPRESENTATIVESJuly 8, 2016Ms. Kuster introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to support innovative technology partnerships.
	
 1.Short titleThis Act may be cited as the Coding Technology Improvements Act. 2.Support of innovative technology partnershipsSection 744(c) of the Higher Education Act of 1965 (20 U.S.C. 1138c(c)) is amended by adding at the end the following:
			
 (7)Support of innovative technology partnerships, through grants to encourage increased innovation in higher education programs that are offered through partnerships between institutions of higher education and nontraditional providers not traditionally eligible to participate in title IV programs, and that are approved by a quality assurance entity (which meets the requirements for such an entity described in the notice published in the Federal Register by the Department of Education on October 15, 2015 (80 Fed. Reg. 62047 et seq.)), including programs on coding, high-technology software, or computer science. Such grants may be used to assist in assessing whether such partnerships—
 (A)increase access to innovative and effective educational programs, particularly for students from low-income backgrounds;
 (B)assess quality assurance processes appropriate for the nontraditional providers and programs described in this paragraph; and
 (C)identify ways to protect students and taxpayers from risk, including lack of employment or increase of personal debt..
		